Holmes, J.,
dissenting. I must dissent in that I strongly disagree that all search warrants which do not have the issuing judge’s signature thereon are void ab initio. I do agree with the majority that better policy would dictate that the issuing judge’s signature be placed upon the search warrant. However, there are instances when a strict adherence to such policy results in the “baby being thrown out with the bath water.” All the facts in this matter, including the affidavit of Deputy Russell for the procurance of the search warrant which was signed by the judge who issued the warrant, show that the warrant was knowingly issued by the judge based upon probable cause, and executed properly by the deputy sheriff who had obtained the warrant.
The background facts which occasioned the warrant are briefly that an informant contacted the Fostoria *27Police Department on two occasions concerning marijuana-growing activities within her immediate knowledge. This information corroborated prior information from another informant who had previously worked with that police department. Deputy Russell, on the basis of such information, prepared a sworn affidavit for a search warrant and spoke with the judge about issuing the warrant. The judge agreed that there was probable cause to issue the warrant and acknowledged Deputy Russell’s signature upon the affidavit. Although signing the affidavit, the judge overlooked placing his signature upon the face of the search warrant as issued.
Both the affidavit seeking the search, and the warrant, specified the property of the defendant, Larry E. Williams, that was to be searched for and seized, and that was “[m]arijuana plants, growing paraphernalia, and any equipment relative to the cultivation, manufacture, or engagement in any part of the production of any controlled substance.”
Deputy Russell testified that he saw the judge sign the papers that he had handed to the judge, but could not recall whether or not the judge had signed the search warrant in his presence or even if he had signed it at all. He did testify, however, that after the judge signed the papers the judge wished him good luck and advised him to execute the search warrant as soon as possible because of a problem with “leaks” of such information on past occasions.
The search warrant was executed the next morning without any indication in the record that the search was conducted in any other than a proper manner. The property that was seized and inventoried included growing marijuana plants, bagged marijuana plants, potted marijuana plants, a marijuana seed catalog, a marijuana leaf-style belt buckle, and many other marijuana growing and utilization paraphernalia. Williams was charged with and convicted of the possession of such materials.
It is my position that this warrant should be upheld, and the property held to be properly seized and not subject to suppression upon two bases. First, in that it has been clearly shown that the issuing judge had intended to command the search by acknowledging the affidavit of the procuring officer, this warrant was valid from its inception. Second, ministerial oversights, as here, should not void otherwise proper warrants and hold for naught the good faith efforts of a law enforcement officer who has properly and lawfully executed the authorization of such search warrant.
While the absence of a judge’s signature on the face of a search warrant may be a factor in determining whether or not the judge intended for the warrant to issue, it should not be considered the only element by which such determination is made. Such an absence of a signature may be, as here, an oversight upon the part of the judge, and suppression in such instances where the executing officer acted in reasonable reliance upon what he believed to be a validly issued warrant would not serve the interests of the Fourth Amendment. Such was the conclusion of the United States Supreme Court in United States v. Leon (1984), 468 U.S. 897, where the court stated: “[A]s cases considering the use of unlawfully obtained evidence in criminal trials themselves make clear, it does not follow from the emphasis on the exclusionary rule’s deterrent value that ‘anything which deters illegal searches is thereby commanded by the Fourth Amendment.’ ” Id. at 910. Applying the good-faith-of-the-*28officer rule, the court stated that “* * * [penalizing the officer for the magistrate’s error, rather than his own, cannot logically contribute to the deterrence of Fourth Amendment violations.” Id. at 921.
Ohio adopted the good faith exception in State v. Wilmoth (1986), 22 Ohio St. 3d 251, 22 OBR 427, 490 N.E. 2d 1236. In Wilmoth, this court held, at paragraph two of the syllabus, that “[w]here the officer’s conduct in the course of a search and seizure is objectively reasonable and executed in good faith, excluding the evidence seized because the search warrant is found to be constitutionally invalid will not further the ends of the exclusionary rule in any appreciable way.” Wilmoth dealt with a search warrant issued on an oral affidavit, contrary to the requirements of Crim. R. 41(C), and where the officers did not testify under oath as required by the United States Constitution and the Ohio Constitution. In upholding the search, this court focused on the police conduct during the eocecution of the warrant and correctly reasoned that the error committed was not that of the police in conducting the search, but rather was an error on the part of the magistrate in issuing the warrant. This court noted: “ ‘An error of constitutional dimensions may have been committed with respect to the issuance of the warrant, but it was the judge, not the police officers, who made the critical mistake.’ * * * Enforcement of the exclusionary rule suppressing evidence as a result of error by a magistrate can never deter future police misconduct.” (Emphasis deleted.) Id. at 266, 22 OBR at 439-440, 490 N.E. 2d at 1247-1248.
In reaching its conclusions in Wilmoth, this court relied heavily on the language of Leon, supra, and stated at 265, 22 OBR at 439, 490 N.E. 2d at 1247, that “ordinarily it is not the responsibility of the officer to question the probable cause determination made by the magistrate or whether the warrant is technically deficient.”
When applying the principles enumerated in Leon, the determination of whether or not exclusion is an appropriate remedy involves a two-step inquiry. The first step deals with whether or not a valid search warrant existed. If so, the good faith issue need not be considered. If, however, this first question is answered in the negative, then it needs to be determined if the good faith exception, in light of the facts and circumstances of the particular case, can be appropriately applied. See Wilmoth, supra.
There is no “signature requirement” for search warrants provided by statute in Ohio, by Constitution or by rule, and such signature must be considered as only ministerial in nature. Therefore an unsigned warrant, per se, does no violence to a substantive right of the defendant. Although the Constitution and the statutes do not specifically require such a signature, the majority here mandates such signature to validate an otherwise proper warrant and search pursuant thereto.
That the signature “requirement”' for search warrants is not a substantive right of a defendant or constitutionally mandated is an issue that has been explored before. In United States v. Turner (C.A.2, 1977), 558 F. 2d 46, the United States Circuit Court of Appeals held, inter alia, that the signing of a search warrant is a “purely ministerial task.” Id. at 50. The court further held that the substantive requirement of the Fourth Amendment is satisfied “[a]s long as the magistrate in fact performs the substantive tasks of determining probable cause and authorizing the issuance of the warrant * * *.” Id.
*29In Commonwealth v. Pellegrini (1989), 405 Mass. 86, 539 N.E. 2d 514, the Supreme Judicial Court of Massachusetts found that the inadvertent failure of a judge to sign a search warrant is no more than a “clerical error” that does not nullify the warrant where the judge intended to issue the warrant and where he signed the officer’s affidavit (facts strikingly similar to the facts here).
In like manner, in State v. Spaulding (1986), 239 Kan. 439, 720 P. 2d 1047, it was held that when a judge issues a warrant upon a finding of probable cause and intends that it be executed, but where he fails to sign the warrant itself, the reviewing court will look to the judge’s intention at the time the warrant is issued.
In a number of jurisdictions, a showing of prejudice to the defendant is necessary in order to suppress the evidence where the warrant was obtained and executed in good faith. United States v. Burke (C.A.2, 1975), 517 F. 2d 377; United States v. McKenzie (C.A.6, 1971), 446 F. 2d 949; United States v. Turner, supra. The common thread which runs through these cases is to the effect that the Fourth Amendment was designed to protect against unreasonable searches and seizures, and that the reasonableness of a search needs to be examined in light of the totality of the circumstances of each case.
The search warrant in the instant case was issued only after a good showing of probable cause. The law enforcement officers did everything in their power to obtain the warrant. Furthermore, the deputies performed responsibly and professionally while executing the warrant and the evidence seized was highly probative of the criminal activities the officers had suspected and which they had hoped to uncover upon the execution of the warrant. There is no evidence that the officers were reckless in preparing the affidavits upon which probable cause was based. The only error committed was not on the part of the officers, but was that of the issuing judge. The intent of the issuing magistrate is clear through the testimony presented and the signing of the affidavit. Exclusion in this case would do nothing to advance the interests of the Fourth Amendment, nor would such suppression serve to advance the best interests of the judicial process, police enforcement of such process, or serve the interests of the general public in abating crime; therefore, the search in this case should be upheld.
On the basis of all the foregoing commentary, I would reverse the judgment of the court of appeals.
Re snick, J., concurs in the foregoing dissenting opinion.